DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 29-34 directed to a species non-elected without traverse.  Accordingly, claims 29-34 have been cancelled.

Allowable Subject Matter
Claims 21-23 and 25-28 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 21-23 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 21, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following: “An industrial truck, comprising at least one mast lift cylinder configured to lift a load carried on a load mast of the industrial truck; and a hydraulic arrangement defining multiple flow paths for delivering hydraulic fluid to the at least one mast lift cylinder, wherein the hydraulic arrangement is configured to control the at least one mast lift cylinder as a function of the load imposed in the load mast by measuring the load imposed on the load mast, and changing the flow paths of the hydraulic fluid such that one of a first action and a second action occur in the flow paths, wherein the first action corresponds to a first load value when the first lowering speed is limited to one of the flow paths, and wherein the second action corresponds to a second load value when the second lowering speed is limited to other flow paths.”
None of the references of the prior art teach or suggest the elements of the forklift control as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the control in the manner required by the claims.
Claims 25-28 are allowable for the reasons identified in the office action dated 9/22/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654